Name: Commission Regulation (EC) No 1084/94 of 10 May 1994 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector and repealing Regulation (EC) No 854/94
 Type: Regulation
 Subject Matter: trade policy;  means of agricultural production;  prices;  tariff policy;  animal product
 Date Published: nan

 No L 120/30 Official Journal of the European Communities 11 . 5. 94 COMMISSION REGULATION (EC) No 1084/94 of 10 May 1994 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector and repealing Regulation (EC) No 854/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 3611 /93 (2), and in particular Articles 15 (2) and 25 thereof, Whereas Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 2867/93 (4), lays down special detailed rules for the application of the system of import and export licences in the beef and veal sector : Article 1 Regulation (EEC) No 2377/80 is hereby amended as follows : 1 . Article 8a ( 1 ) and (2) are hereby replaced by the following : ' 1 . For products falling within CN codes 0201 and 0202 and subheadings 0102 90, 0206 10 95 and 0206 29 91 , the application for an export licence and the licence itself shall contain, in Section 1 3, the name of the country of destination of the product. 2. For products falling within CN codes 0201 and 0202 and subheadings 0102 90, 0206 10 95 and 0206 29 91 , the export licence with advance fixing of the refund, as referred to in Article 3 (a), shall be issued on the fifth working day following the day on which the application is lodged, unless special measures are taken during that period.' ; 2 . Article 16 ( 1 ) (i) is replaced by the following : '(i) for products falling within CN codes 0201 and 0202 and subheadings 0102 90, 020610 95 and 0206 29 91 , specifying, by product, the quantities and countries of destination :  a list of export licences with advance fixing of refunds applied for since the previous commu ­ nication, and  a list of export licences issued since the previous communication Whereas recent trends on the market for beef and veal indicate that the Commission needs to be better informed of the quantities and the destinations of live bovine animals other than pure-bred breeding animals for which export licences have been applied for ; whereas, moreover, it is necessary to provide for the issue of export licences with advance fixing of refunds after a period of five working days, in order to enable the Commission to assess the market situation and, if necessary, to take appropriate measures with regard to the applications concerned, including the possible rejection of such appli ­ cations ; whereas the above measures cannot be effective unless the Commission is informed quickly of the quanti ­ ties and destinations of those animals ; whereas, therefore, Articles 8a and 16 of Regulation (EEC) No 2377/80 should be amended : Whereas Commission Regulation (EC) No 854/94 Q extending the suspension of the advance fixing of export refunds in the beef and veal sector should be repealed ; Article 2 Regulation (EC) No 854/94 is hereby repealed. (') OJ No L 148 , 28 . 6 . 1968, p. 24. 0 OJ No L 328 , 29. 12. 1993, p. 7. (3) OJ No L 241 , 13. 9 . 1980, p. 5 . Article 3 This Regulation shall enter into force on 23 May 1994. (4) OJ No L 262, 21 . 10 . 1993, p . 26. 0 OJ No L 98, 16. 4. 1994, p. 28 . 11 . 5. 94 Official Journal of the European Communities No L 120/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1994. For the Commission Rene STEICHEN Member of the Commission